Vanderbilt Mortgage and




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 10, 2014

                                       No. 04-13-00618-CV

                                         Victor E. LOPEZ,
                                             Appellant

                                                  v.

                    VANDERBILT MORTGAGE AND FINANCE, INC.,
                                   Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-00960
                         Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
Sitting: Sandee Bryan Marion, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice

        On December 27, 2013, appellant filed a one-page pro se letter that appears to be an
appellate brief. Appellant’s letter/brief does not comply with Texas Rule of Appellate Procedure
38.1. Rule 38 specifies, among other things, that appellate briefs are required to contain (1) a
Table of Contents; (2) an Index of Authorities; (3) a Statement of the Case that states concisely
the nature of the case, supported by record references; (4) a concise statement of the issues
presented; (5) a Statement of Facts setting forth the facts pertinent to the issues presented,
supported by record references; and (6) an argument for the contentions made, with appropriate
citations to authorities and the record. TEX. R. APP. P. 38.1(b), (c), (d), (f), (g), (i). Substantial
compliance with Rule 38 is sufficient. TEX. R. APP. P. 38.9. However, if Rule 38 has been
flagrantly violated, this court may require a brief to be amended, supplemented, or redrawn.
TEX. R. APP. P. 38.9(a). If another noncomplying brief is filed, the court may strike the brief,
prohibit the party from filing another, and proceed as if the party had failed to file a brief. Id. If
an appellant fails to timely file a brief, the appellate court may dismiss the appeal for want of
prosecution. TEX. R. APP. P. 38.8(a)(1).

        While it is true that pro se pleadings and briefs are to be liberally construed, a pro se
litigant is still required to comply with the law and rules of procedure. Shull v. United Parcel
Serv., 4 S.W.3d 46, 52-53 (Tex. App.—San Antonio 1999, pet. denied). Because appellant’s
letter/brief does not comply with Rule 38.1, we STRIKE appellant’s pro se letter/brief and
ORDER appellant to file an amended brief that complies with Rule 38.1 no later than February 6,
2014. If an appellate brief that complies with Rule 38.1 is not filed by February 6, 2014, this
appeal will be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a)(1).




                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court